Citation Nr: 1033541	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-21 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
a gastrointestinal disability to include irritable bowel syndrome 
(IBS), hiatal hernia, gastritis, gastroesphageal reflux disease, 
and duodenitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from February 1993 to March 
2002. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A May 2006 decision review officer (DRO) decision increased to 30 
percent the service-connected IBS, hiatal hernia, gastritis, 
gastroesphageal reflux disease, and duodenitis disabilities 
evaluation, effective March 26, 2002, the date of the Veteran's 
claim.  

As the claim on appeal arises from the Veteran's disagreement 
with the initial rating assigned following the grant of service 
connection, the Board has characterized this matter in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities that are already service-
connected).  Inasmuch as a rating higher than 30 percent for the 
service-connected irritable bowel syndrome (IBS), hiatal hernia, 
gastritis, gastroesphageal reflux disease, and duodenitis 
disabilities loss is available, and inasmuch as a claimant is 
presumed to be seeking maximum available benefit for a given 
disability, the claim for higher ratings, as reflected on the 
title page, remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's 
gastrointestinal disability, to include IBS, hiatal hernia, 
gastritis, gastroesphageal reflux disease, and duodenitis 
disabilities has been manifested by diarrhea and constant 
abdominal distress and is not shown to be manifested by pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for a gastrointestinal  disability to include hiatal 
hernia, gastritis, gastroesphageal reflux disease, and duodenitis 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A; 38 
C.F.R. §§ 3.159, 4.1-4.10, 4.114, Diagnostic Code 7346 (2009).

2.  The criteria for a separate grant of service connection for 
IBS have been met.   38 U.S.C.A. §§ 1155, 5102, 5103, 5103A; 38 
C.F.R. §§ 3.159, 4.1-4.10, 4.14, 4.114, Diagnostic Code 7319 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

In this case, the Veteran's claim arises from an appeal of the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further development is needed under 
VCAA with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The claims file contains the Veteran's post-service 
reports of VA treatment and examination.  Moreover, his 
statements in support of the claim are of record.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Discussion

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity. Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Multiple 
(staged) ratings may be assigned for different periods of time 
during the pendency of the appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505, 510 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The RO has evaluated the Veteran's IBS, hiatal hernia, gastritis, 
gastroesphageal reflux disease, and duodenitis as 30 percent 
disabling under hyphenated Diagnostic Code 7346-7319 which 
indicates a digestive disorder including hiatal hernia and 
irritable colon syndrome.  See 38 C.F.R. § 4.27 (2009) (noting 
that the diagnostic code for diseases may contain the diagnostic 
code for the disease followed by a hyphen and the diagnostic code 
for the residual condition on which the rating is based); 38 
C.F.R. § 4.114, Diagnostic Codes 7346 (hernia, hiatal), 7319 
(irritable colon syndrome). 

Under Diagnostic Code 7319, a 30 percent evaluation is assigned 
for severe irritable colon syndrome; diarrhea, or alternating 
diarrhea and constipation with more or less constant abdominal 
distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  This is the 
maximum available evaluation under this diagnostic code.  

Under Diagnostic Code 7346 for hiatal hernia, a 30 percent 
evaluation is assigned for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  A 60 percent evaluation is assigned for 
symptoms of pain, vomiting, material weight loss, and hematemesis 
or melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346. 

Based on these criteria, the evidence fails to establish that 
disability picture of the Veteran's service-connected digestive 
system diseases more nearly approximate the criteria for a higher 
60 percent evaluation.  A review of the claims file reveals that 
the objective evidence of record, including the Veteran's 
assertions about the severity of his condition, fails to support 
an evaluation in excess of the currently assigned 30 percent 
disability evaluation.  

The Veteran was initially diagnosed with a hiatal hernia, minimal 
chronic gastritis, a laxed lower esophageal sphincter, and IBS 
during service in October 2001. 

A July 2002 VA clinical note indicated active bowel sounds upon 
examination.  There were no masses, rigidity, or guarding.

An August 2002 VA examination also contained diagnoses for 
gastritis, hiatal hernia, and IBS with changes between diarrhea 
and constipation, to include tenderness along the left descending 
colon.  The Veteran was taking various medications to control his 
gastrointestinal symptomatology.  Objectively, his abdomen was 
tender.

VA treatment records from November 2003 through January 2005 note 
complaints of abdominal distress, to include burning in the 
epigastrium, and diarrhea.  A February 2004 report also noted 
spasms of the colon.  He was advised to make dietary changes, 
including an increase in fiber intake, and to try a lactose-free 
diet.

The Veteran was afforded a VA examination in August 2005.  He 
reported the symptoms of diarrhea after meals, rare episodes of 
constipation, and upper abdominal pain.  He stated that he never 
experienced nausea or vomiting, had no history of anemia, and had 
stable weight.  He further denied having difficulty swallowing 
liquids or solids.  He took medication daily.  Upon examination 
there was a mild tenderness to the lower right quadrant.  The 
examiner confirmed the diagnoses of hiatal hernia, lax lower 
esophageal sphincter, duodenitis, gastritis, and IBS.  

The Veteran stated in his July 2006 VA-9 that he experienced the 
symptoms of melena and hematemesis.  He reported taking two 
different types of medication for his stomach problems and 
experiencing severe abdominal pain.

An April 2009 VA general medical examination reported that the 
Veteran had a history of IBS and gastrointestinal symptoms of 
gastroesophageal reflux.  The Veteran denied any constipation, 
weight loss or gain, and a history of hematemesis or melena.  He 
further reported no history of nausea or vomiting.  He reported 
experiencing sporadic episodes of diarrhea.  A double contrast 
air barium study of his upper gastrointestinal(UGI) system showed 
swallowing without difficulty, satisfactory contour and caliber 
of the esophagus.  Furthermore, there was gastric reflux on a 
water siphonage test.  The overall impression was for a 
satisfactory UGI system with gastric reflux.  

After reviewing the evidence as detailed in pertinent part above, 
the Board finds that the criteria for an initial evaluation in 
excess of 30 percent for the service-connected digestive diseases 
have not been met.

The Board finds that the objective medical evidence of record 
confirms the 30 percent disability evaluation as the most 
appropriate reflecting of the Veteran's symptoms.  The Veteran 
has been observed as experiencing severe symptoms such as chronic 
diarrhea and abdominal pain.  

A higher evaluation of 60 percent is warranted for symptoms of 
pain, vomiting, material weight loss, and hematemesis or melena 
with moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

The Board acknowledges that the Veteran reported additional 
symptoms of melena and hematemesis on his July 2006 VA-9; 
however, he never reported these symptoms in any of his VA 
examinations and there is no objective medical evidence to 
confirm these symptoms.  The medical evidence of records reveals 
that the Veteran consistently denied the symptoms of vomiting, 
weight loss, hematemesis, or melena, and there is otherwise no 
evidence of any severe impairment of the Veteran's health.  
Therefore a 60 percent disability evaluation for the service-
connected digestive system diseases is not warranted.  

The Board notes that it is possible for a Veteran to have 
separate and distinct manifestations from the same injury which 
would permit rating under several diagnostic codes; the critical 
element in permitting the assignment of several evaluations under 
various diagnostic codes is that none of the symptomatology for 
any one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).  In the present case, the 
Veteran's primary complaints involve diarrhea, abdominal pain, 
occasional constipation and reflux symptoms.  While the abdominal 
pain and reflux problems are clearly accounted for by the 
evaluation under Diagnostic Code 7346, the diarrhea, which 
affects the Veteran daily, is not.  Accordingly, the Board will 
assign a separation 10 percent rating reflecting the diarrhea 
symptoms under Diagnostic Code 7319.  It is noted that the RO had 
previously assigned a separate rating for IBS and then combined 
this with the other gastrointestinal rating, as the separate 
award was ultimately deemed to constitute impermissible 
pyramiding under 38 C.F.R. § 4.14.  However, the Board disagrees.  
A 10 percent evaluation for diarrhea does not overlap with the 30 
percent rating for the abdominal pain and reflux problems.  
However, the next-higher rating under Diagnostic Code 7319 is not 
deemed warranted here, as the record does not reflect severe 
alternating diarrhea and constipation.

In sum, there is no basis for assignment of an initial evaluation 
in excess of 30 percent for the Veteran's service-connected IBS, 
hiatal hernia, gastritis, gastroesphageal reflux disease, and 
duodenitis under Diagnostic Code 7346.  However, assignment of a 
separate 10 percent rating under Diagnostic Code 7319, 
recognizing the diarrhea symptoms, is warranted.  In reaching 
these conclusions, the benefit of the doubt doctrine has been 
appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III. Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

More recently, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115. If 
the schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

On review of the record, the Board finds that all symptoms and 
the level of disability resulting from the Veteran service-
connected IBS, hiatal hernia, gastritis, gastroesphageal reflux 
disease, and duodenitis disabilities have been contemplated in 
the schedular ratings assigned.  Higher schedular ratings are 
available, but the Veteran does not meet such criteria.

In the Board's opinion, the currently assigned ratings 
contemplate all aspects of his IBS, hiatal hernia, gastritis, 
gastroesphageal reflux disease, and duodenitis disabilities.  
Therefore, the first prong of the Thun test has not been 
satisfied and referral for extraschedular consideration is not 
warranted. 


						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
hiatal hernia, gastritis, gastroesphageal reflux disease, and 
duodenitis is denied.  

Entitlement to a separate 10 percent rating for IBS is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


